Per Curiam.—
Copeland, the defendant, ceased to have any interest in the land on his discharge under the insolvent law's. The 45th section of the act of 16th June, 1836, allowing a defendant to waive an inquisition, provides that to enable him to do this, he must at the time of the issuing of the execution be the owner of the real estate. The agreement was void, and Pennock, who is a judgment creditor, having a lien on the land is entitled to have the proceedings set aside. No question is presented as to what the rights of a purchaser on a sale under such proceedings would be.
Rule absolute.